NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   DAVID JUNIOR RAMIREZ, Appellant.

                             No. 1 CA-CR 17-0271
                               FILED 5-22-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-142110-001
              The Honorable Margaret R. Mahoney, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Elizabeth B. N. Garcia
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Advisory Counsel for Appellant

David Junior Ramirez, Tucson
Appellant
                           STATE v. RAMIREZ
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Michael J. Brown and Judge Jon W. Thompson joined.


J O N E S, Judge:

¶1           David Ramirez appeals his conviction and sentence for
aggravated assault, a domestic violence offense. Ramirez argues the State
presented insufficient evidence to sustain the jury’s verdict. For the
following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2             On September 3, 2016, Ramirez stabbed the victim, his
girlfriend, in the back with a screwdriver at a casino.1 Video footage from
the casino’s security cameras showed Ramirez and the victim arguing.
When the victim walked away, Ramirez grabbed her by the neck and pulled
her head back. After she broke free, Ramirez pulled a screwdriver from his
pocket and stabbed her in the lower back. Immediately thereafter, Ramirez
dropped the screwdriver into a nearby trash can.

¶3             Police officers and emergency personnel were dispatched to
the casino on reports of a stabbing. At the scene, the victim told a
responding paramedic she had been stabbed by her boyfriend. The
paramedic observed a small puncture wound on her lower back. He later
testified that a puncture wound to the lower back by a screwdriver could
cause serious injury to vital organs, blood vessels, and nerves, but he was
unable to determine the extent of the victim’s injury because she refused to
go to the hospital.

¶4           The victim also told an officer that she had been stabbed and
advised that Ramirez typically carried a screwdriver with an orange and
black handle. After reviewing the security video, the police located a
screwdriver with an orange and black handle in the trash can.


1      “We view the facts in the light most favorable to sustaining the
convictions with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).


                                     2
                            STATE v. RAMIREZ
                            Decision of the Court

¶5           A grand jury indicted Ramirez on one count of aggravated
assault, a domestic violence offense. The State also alleged that Ramirez
was on probation at the time of the assault and that the offense was
dangerous.

¶6             Ramirez represented himself at trial after knowingly,
intelligently, and voluntarily waiving his right to an attorney. See Faretta v.
California, 422 U.S. 806 (1975). The State’s first witness, the victim, testified
she was in a romantic relationship with Ramirez and did not want him to
get in trouble. She denied her previous reports and claimed she did not
recall talking with the police. When asked whether she was injured that
evening, the victim answered, “No, not seriously, no,” and then stated, “It
wasn’t life threatening. It wasn’t even that big of a deal.”

¶7             At the end of the State’s case, Ramirez did not move for a
judgment of acquittal or otherwise argue the insufficiency of the evidence.
The jury subsequently convicted him as charged. In the aggravation phase
of the trial, Ramirez’s probation officer testified Ramirez was on probation
for a felony offense at the time of the assault. The jury then found the
offense was dangerous and that Ramirez was on probation at the time of
the offense. The trial court sentenced Ramirez to 7.5 years’ imprisonment
with credit for 229 days of presentence incarceration. Ramirez timely
appealed,2 and we have jurisdiction pursuant to Arizona Revised Statutes
(A.R.S.) §§ 12-120.21(A)(1),3 13-4031, and -4033(A)(1).

                                DISCUSSION

¶8             Ramirez, having knowingly, intelligently, and voluntarily
waived his right to appellate counsel, see State v. Cook, 170 Ariz. 40, 48 (1991)
(citing Faretta, 422 Ariz. at 834-36), filed a largely incoherent opening brief




2       The trial court also revoked Ramirez’s probation and sentenced him
to a consecutive term of 2.5 years’ imprisonment with credit for 158 days of
presentence incarceration. See Ariz. R. Crim. P. 27.8(e) (authorizing the
court to revoke a grant of probation following a determination of guilt on a
later criminal offense). Because Ramirez did not appeal this order, he has
waived review of that order.
3     Absent material changes from the relevant date, we cite a statute’s
current version.



                                       3
                            STATE v. RAMIREZ
                            Decision of the Court

in which he argues “no direct evidence” tied him to the alleged crimes.4 We
interpret his argument as a claim that insufficient evidence exists to sustain
the verdict. See State v. Whalen, 192 Ariz. 103, 110-11 (App. 1997)
(addressing the sufficiency of the evidence to sustain the verdicts, even
though defense counsel had waived the issue by failing to contest it at trial).

¶9             When reviewing the sufficiency of the evidence, we will “not
reweigh the evidence to decide if [we] would reach the same conclusions as
the trier of fact.” State v. Barger, 167 Ariz. 563, 568 (App. 1990) (citing State
v. Guerra, 161 Ariz. 289, 293 (1989)). Rather, we review “the evidence
presented at trial only to determine if substantial evidence exists to support
the jury verdict.” State v. Hausner, 230 Ariz. 60, 75, ¶ 50 (2012) (citing State
v. Stroud, 209 Ariz. 410, 411, ¶ 6 (2005)). “Substantial evidence is more than
a mere scintilla and is such proof that ‘reasonable persons could accept as
adequate and sufficient to support a conclusion of defendant’s guilt beyond
a reasonable doubt.’” State v. Mathers, 165 Ariz. 64, 67 (1990) (quoting State
v. Jones, 125 Ariz. 417, 419 (1980)). Moreover, “[t]he probative value of
evidence is not reduced because it is circumstantial.” State v. Murray, 184
Ariz. 9, 31 (1995) (citing State v. Blevins, 128 Ariz. 64, 67 (App. 1981)).

¶10              As relevant here, a person commits aggravated assault by
“[i]ntentionally, knowingly or recklessly causing any physical injury to
another person” while “us[ing] a deadly weapon or dangerous
instrument.”       A.R.S. §§ 13-1203(A)(1), -1204(A)(2).      A “dangerous
instrument” is “anything that under the circumstances in which it is used
. . . is readily capable of causing death or serious physical injury.” A.R.S.
§ 13-105(13). Additionally, an aggravated assault is a domestic violence
offence if “[t]he relationship between the victim and the defendant is
currently or was previously a romantic or sexual relationship.” A.R.S. § 13-
3601(A)(6).

¶11           Ramirez argues the evidence was insufficient to support the
conviction because the victim recanted and the police did not collect
physical evidence tying him to the screwdriver. We disagree. The record
contains video footage showing Ramirez stabbing the victim; testimony
from the paramedic that the victim had a puncture wound in her lower back
consistent with being stabbed by a screwdriver, and that stabbing the lower

4      Ramirez also makes passing reference to the grand jury proceedings,
the indictment, the State’s disclosure obligations, and juror questions. To
the extent Ramirez raises any of these issues on appeal, we find he has
waived them by failing to sufficiently develop the arguments. See Zubia v.
Shapiro, 243 Ariz. 412, 416 n.1, ¶ 25 (2018) (citations omitted).


                                       4
                          STATE v. RAMIREZ
                          Decision of the Court

back with a screwdriver could cause serious injury; and testimony from the
officer that the victim believed Ramirez had stabbed her. Additionally, a
screwdriver matching the description provided by the victim was found in
the same trash can that Ramirez had dropped an object into immediately
after the stabbing. A reasonable jury could have accepted the evidence
presented as adequate to convict Ramirez of aggravated assault. Moreover,
the victim testified she had a romantic relationship with Ramirez, and a
reasonable jury could have accepted the evidence presented as sufficiently
adequate to further find the assault was a domestic violence offence.

                              CONCLUSION

¶12          Ramirez’s conviction and sentence are affirmed.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                       5